               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                   CIVIL CASE NO. 1:16-cv-00156-MR
               [CRIMINAL CASE NO. 4:96-cr-00056-MR-1]



TIMOTHY LAMONT RUFF,             )
                                 )
                   Petitioner,   )
                                 )
vs.                              )                           ORDER
                                 )
UNITED STATES OF AMERICA,        )
                                 )
                   Respondent.   )
________________________________ )

      THIS MATTER is before the Court on Petitioner’s Motion for

Resentencing [CV Doc. 22]1; Petitioner’s second Motion for Resentencing

[CV Doc. 23]; and Petitioner’s “Motion of Rebuttal for Time Extension for the

Government” [CV Doc. 24].

I.    BACKGROUND

      Petitioner was convicted by plea on one count of conspiracy to commit

a robbery in violation of 18 U.S.C. § 1951, one count of robbery in violation

of 18 U.S.C. § 1951, and one count of using a firearm in furtherance of a



1
  Citations to the record herein contain the relevant document number referenced
preceded by either the letters “CV” denoting that the document is listed on the docket in
the civil case file number 1:16-cv-00156-MR, or the letters “CR” denoting that the
document is listed on the docket in the criminal case file number 4:96-cr-00056-MR-1.
crime of violence in violation of 18 U.S.C. §§ 924(c), 2. [CR Doc. 68]. The

Court sentenced Petitioner to a total of 360 months’ imprisonment. [Id.]. The

Petitioner unsuccessfully appealed the Court’s judgment. [CR Docs. 70, 80,

81]. The Fourth Circuit also denied Petitioner’s later request for mandamus

relief. [CR Doc. 98]. Plaintiff has previously filed four unsuccessful Section

2255 petitions challenging his conviction and sentence.

        On June 6, 2016, Petitioner commenced this action by filing a motion

to vacate pursuant to 28 U.S.C. § 2255. [CV Doc. 1]. In the motion to vacate,

Petitioner contends that his Hobbs Act robbery offense no longer qualifies

as a “crime of violence” in light of Johnson v. United States, 135 S. Ct. 2551

(2015). Consequently, Petitioner asserts that his Hobbs Act offense likewise

cannot support his § 924(c) conviction and such conviction must be vacated.

[Id.]. On June 16, 2016, another Section 2255 motion to vacate, also based

on Johnson, was filed by the Federal Defenders of North Carolina on

Petitioner’s behalf.   [Doc. 4].   Because Petitioner had previously filed

unsuccessful Section 2255 motions, he sought and obtained authorization

from the Fourth Circuit to file a second or successive motion. [Id.; CR Doc.

133].

        On August 24, 2016, this Court granted the Government’s motion to

stay this action pending a decision by the Fourth Circuit Court of Appeals in


                                      2
the cases of United States v. Ali, No. 15-4433 (4th Cir.) and United States v.

Simms, No. 15-4640 (4th Cir.). On February 19, 2019, this Court granted

the Government’s motion to continue holding this case in abeyance pending

a decision by the United States Supreme Court in United States v. Davis,

No. 18-431 (cert. granted Jan. 4, 2019). [Doc. 16]. The Court also ordered

that the Government would have 60 days from the date the Supreme Court

issues its decision in Davis within which to file its response in this matter.

[Id.]. On May 20, 2019, the Court granted Petitioner’s motion to terminate

the Federal Defenders’ representation of Petitioner. [Doc. 19].

      On June 5, 2019, Petitioner filed a “Motion for Resentencing” (“First

Motion”). [Doc. 22]. In Petitioner’s First Motion, which was filed before Davis

was decided, Petitioner states that he “would like to put this respected court

on notice that when the Supreme Court rules in the Davis case [for] which

Mr. Ruff’s motion [to vacate] was placed in abeyance Mr. Ruff would like to

further challenge his illegal sentence that was based off the 924(c) charge.”

[Doc. 22 at 1]. Specifically, Petitioner argues that:

            The gun that Mr. Ruff is charged with the government
            never established a nexus of the guns to the alleged
            robbery that Mr. Ruff was charged with nor did the
            government establish[ ] if Mr. Ruff ever knew or had
            possession of the guns that Mr. Ruff is charged with
            the only thing the government can prove is the guns
            [were] recovered from Mr. Ruff’s suitcase.


                                       3
[Id.].

         On June 24, 2019, the Supreme Court issued its decision in Davis.

United States v. Davis, No. 18-431, --- S. Ct. ---, 2019 WL 2570623 (June

24, 2019). On June 25, 2019, the Court entered a text order lifting the stay

in this case and instructing the Government that it had until August 23, 2019

to file a response in this matter.

         On July 1, 2019, Petitioner filed a second “Motion for Resentencing”

(“Second Motion”), in which Petitioner notes that the Supreme Court issued

a decision in Davis on June 24, 2019, and that Petitioner will seek $1 million

for every day he is in custody after that date. Petitioner further states that he

wants an evidentiary hearing and “to be in court” and for every day after July

3, 2019 that he remains in custody “the 1 million doubles per day.” [Doc. 23].

         On July 3, 2019, Petitioner filed a “Motion of Rebuttal for Time

Extension for the Government” (“Third Motion”) [Doc. 24], which appears to

be in response to the Court’s June 25, 2019 text order instructing the

Government in accordance with the Court’s previous Order that the

Government had until August 23, 2019 to respond to Petitioner’s motion to

vacate. Petitioner argues that:

              The Government doesn’t need anymore time the
              government has had a year to prepare for this. This
              is a total violation of Mr. Ruff’s 5th Amendment right
              to due process. The conduct to which Mr. Ruff was
                                        4
              charged and the charges themselves are violation of
              Mr. Ruff’s rights. From the time the Supreme Court
              ruled that 924(c)3b [sic] is unconstitutionally vague
              as well as conspiracy to commit Hobbs Act robbery
              no longer qualifies as a crime of violence. So the pro
              se litigant Timothy Lamont Ruff seeks 1 million
              dollars per day for punitive damages. For being held
              under an illegal sentence.2

[Id. at 1].

II.    ANALYSIS

       A.     First Motion

       Although the Petitioner captioned his First Motion as a “Motion for

Resentencing,” it appears in substance to be a motion to amend his motion

to vacate to add another ground for relief. Namely, Petitioner states that he

intends to “further challenge his illegal sentence that was based off the

924(c) charge” because the Government “never established a nexus” of the

guns used in the alleged robbery to the guns found in Petitioner’s

possession, nor did the government establish that Petitioner ever knew or

had possession of the guns that “[he was] charged with.”3 [Doc. 22 at 1].



2
 Petitioner also requests a copy of the docket sheet in this case [Doc. 24-2], which the
Court will allow.

3
 Petitioner refers to his “illegal sentence.” However, Petitioner was convicted on three
counts. Two of them are not challenged. They each carry a statutory maximum sentence
of 20 years. The sentence Petitioner received was less than such maximum sentence on
the two undisputed counts (20 x 2 = 40 years). Thus, even if Petitioner prevails in this
matter, his sentence is not “illegal.”
                                           5
      Petitioner waived the right to collaterally challenge his criminal

judgment in his plea agreement, except for claims of ineffective assistance

and prosecutorial misconduct. [CR Doc. 45 at 4 (Plea Agreement)]. Now, it

appears Plaintiff seeks to amend his petition to challenge whether he is

factually innocent, as well as actually innocent, of the charge pursuant to 18

U.S.C. §§ 924(c) and 2, using a firearm in furtherance of a crime of violence,

and/or aiding and abetting the same. Petitioner, however, admitted in the

Plea Agreement that he was, in fact, guilty on the three counts for which he

was criminally convicted – that he did, in fact, commit the acts alleged in the

indictment. [CR Docs. 45 at 1; CR 68 at 1 (Criminal Judgment)]. At Plaintiff’s

Rule 11 Inquiry, he swore under oath that (1) he reviewed the Indictment with

his attorney, he knew and understood each element of the offenses charged,

and that if he were to plead not guilty “the government would be required to

prove each element of the offense charged beyond a reasonable doubt;” and

(2) he “enters the plea of guilty because he is in fact guilty of the crime

charged, that he did commit the act(s) charged in the bill of indictment.” [See

CR Doc. 45 at 9, 11].

      At Petitioner’s sentencing hearing on March 26, 1997, the Petitioner

stipulated that the evidence contained in the pre-sentence investigation

report (PSR) establishes a factual basis to support a guilty plea by the


                                       6
Petitioner. [CR Doc. 131 at 3 (Sentencing Transcript)]. The PSR provided

in relevant part as follows:

            On 12/27/95, [Timothy] Ruff, Kelvin Lynch and
            Michael Brown went to the residence of Wiley Price
            to question Price about some bad marijuana he sold.
            Price stated nothing was wrong with the marijuana
            and that he would not refund their money. Ruff
            pointed a pistol at Price, pulled him into the house,
            and tied him up. Ruff proceeded to beat Price and
            threatened to kill Price and his dog. Meanwhile, at
            Ruff’s direction, Lynch and Brown searched the
            house for drugs and money…. Ruff, Lynch and
            Brown left the residence, taking with them a VCR,
            camcorder and a Boito, model BR-7, .20 gauge
            double barreled shotgun. Ruff and Brown later took
            the Boito shotgun to Harold Guest where the weapon
            was sawed off and a pistol grip added.
                                      …
            In the early morning hours on 2/22/96, Timothy Ruff,
            Kelvin Lynch, Quon Moses, Harold Guest, Christy
            Bridges (age 17), and Lynn Hendricks were playing
            cards and smoking marijuana at Hendrick’s
            apartment. Ruff began telling the others he wanted
            to steal a car. Ruff, Lynch, Moses, Guest and
            Bridges began planning a robbery. They discussed
            several options, and finally decided on Robbs’ Auto
            Shop. Guest drew a diagram of the area. Bridges
            was directed by Ruff to enter the shop first to gather
            information and act as a decoy.

            Around 9:00 a.m. that morning, Guest went to work
            at Kentucky Fried Chicken. Ruff, Lynch, Moses and
            Bridges proceeded to Robbs’ Auto Shop.           At
            approximately 9:45 a.m., Bridges entered the shop
            and approached Johnny Robbs on the pretense she
            was interested in purchasing a car. Robbs advised
            he was busy and requested she return in 15 minutes.


                                      7
            At approximately 10:20 a.m., Ruff, Lynch, Moses and
            Bridges returned. Bridges entered the shop and she
            and Robbs proceeded to his office where they
            discussed the purchase of an automobile. Amos
            Norman, Robbs’ friend, entered the office.
            Approximately 4 minutes later, Ruff, Lynch and
            Moses entered the shop. Lynch pulled a sawed-off
            Boito, model BR-7, .20 gauge double barreled
            shotgun, out from under his coat and announced[,] “If
            anybody moves, I’ll kill you, I’ll blow you in two.” Ruff
            and Bridges forced Robbs and Norman to the
            ground…. Ruff and Bridges hog tied the men.
            Robbs was forced to reveal the location of the money
            and keys to the automobiles. Moses located and
            took possession of a bank bag containing $12,800 in
            cash and a Sundance, Boa, .25 caliber semi-
            automatic pistol.       Bridges took keys to the
            automobiles on the lot. Lynch, armed with the
            shotgun, was standing watch by the door. Moses
            handed lynch a pair of scissors and Lynch stabbed
            Robbs three or four times in the chest, over the heart.
            Ruff then took the scissors[ ] and instructed Lynch to
            return to the door to stand watch, while Ruff
            repeatedly stabbed Robbs. Robbs was able to free
            a hand and attempted to intercede the oncoming
            stabs. Ruff then tied a rope around Robbs’ neck,
            causing him to los consciousness. Ruff, Lynch,
            Moses and Bridges left the shop on foot. All four met
            at Hendricks’ apartment, changed clothes, and split
            the money.4

[CR Doc. 110 at 5-6 (emphasis added)]. Based thereon, the Court found

that there was a factual basis for Petitioner’s guilty plea, accepted the plea,




4
 Co-Defendants Lynch and Moses were also charged with and pleaded guilty to the same
counts as Petitioner, including violation of 18 U.S.C. §§ 924(c) and 2.

                                         8
and entered a verdict of guilty thereon.5 [CR Doc. 131 at 4].

      The factual basis in Petitioner’s case was plainly sufficient to support

Petitioner’s conviction under 18 U.S.C. §§ 924(c), 2.6 See United States v.

Blackman, 746 F.3d 137, 141 (4th Cir. 2014) (holding prosecution’s evidence

was “plainly sufficient” to support defendant’s conviction for brandishing a

firearm during and in relation to a crime of violence in violation of § 924(c)

where the defendant’s co-conspirators testified that he was privy to pre-

robbery discussions that included explicit references to the use of a firearm,

and that a firearm was brandished in the course of each robbery, despite

defendant not being present for each robbery); United States v. Saunders,

277 Fed. App’x 264, 266 (4th Cir. 2008) (unpublished decision) (holding that

conviction for possession of a firearm in furtherance of a drug trafficking

crime was supported by evidence of co-conspirator’s possession of firearm);

United States v. Fuller, 192 Fed. App’x 210, 211 (4th Cir. 2006) (holding that

evidence that defendant’s co-defendant had gun in his possession at time

he robbed bank, that co-defendant threatened to use gun, and that

defendant knew that co-defendant was taking gun into bank, was sufficient



5
 None of Petitioner’s objections to the factual basis were relevant to the issue herein
before the Court. [See CR 131 at 6-7].

6
 Petitioner’s arguments would appear to pertain more to the dismissed counts than to the
924(c) count of conviction. [CR Doc. 45 at 1; CR Doc. 68 at 1].
                                           9
to support convictions of armed bank robbery and using, carrying, or

possessing a handgun in further of the bank robbery as aider and abettor).

      As such, to the extent Petitioner intends to amend his petition to argue

that his counsel was ineffective in failing to object to the factual basis or to

argue the facts did not support a conviction under 18 U.S.C. §§ 924(c), 2, or

that Petitioner is, in fact, “factually innocent” of this crime, such amendment

is futile. The Court also notes that the one-year statute of limitations for

Petitioner’s Section 2255 claims has long since expired and, without the

gateway of actual innocence, Petitioner’s claim based on ineffective

assistance, to the extent he intends to make one, is barred. See Finch v.

McCoy, 914 F.3d 292, 294 (4th Cir. 2019)

      As such, any amendment of Petitioner’s motion to vacate would be

futile and the Court, therefore, will deny Petitioner’s First Motion.

      B.    Second Motion

      In his Second Motion, the Petitioner seeks to be resentenced and

requests an evidentiary hearing. He also advises the Court that he seeks $1

million for every day he is incarcerated beginning on June 24, 2019. As for

Plaintiff’s request to be resentenced, Petitioner’s Section 2255 Motion to

Vacate, Set Aside or Correct Sentence is already pending before the Court.

The Government has been ordered to respond by August 23, 2019, at which


                                       10
time the Plaintiff’s motion to vacate will be ripe for adjudication. The Court

will decide at that time whether an evidentiary hearing is necessary.

      As for the monetary relief sought by the Petitioner, such relief is not

available in Section 2255 proceedings. See 28 U.S.C. § 2255 (“If the Court

finds that the judgment was rendered without jurisdiction, or that the

sentence was imposed was not authorized by law or otherwise open to

collateral attack, or that there has been such a denial or infringement of the

constitutional rights of the prisoner as to render the judgment vulnerable to

collateral attack, the court shall vacate and set the judgment aside and shall

discharge the prisoner or resentence him or grant a new trial or correct the

sentence as may appear appropriate.”).

      For these reasons, the Petitioner’s Second Motion will be denied.

      C.    Third Motion

      To the extent Petitioner’s Third Motion was intended as a motion to

reconsider the Court’s June 25, 2019 Order setting the Government’s

response deadline for August 23, 2019, the Court denies that motion. Based

on the large number of cases impacted by the Supreme Court’s

consideration of Davis, the Government cannot address all of them

immediately. This case, along with the others, was stayed pending the

decision in Davis.    Petitioner did not object to that stay.     He cannot


                                      11
reasonably object to the Government having a reasonable time to respond

regarding the effect of Davis. This is particularly true considering that Davis

is not only the new case impacting the questions herein.           The recent

decisions in United States v. Dinkins, --- F.3d --- (4th Cir. July 1, 2019), and

Stokeling v. United States, 139 S. Ct. 544 (2019), may well impact the validity

of Petitioner’s § 924(c) conviction.

      It appears that the remainder of Petitioner’s Third Motion is duplicative

of Petitioner’s Second Motion and is denied as duplicative.

                                   ORDER

      IT IS, THEREFORE, ORDERED that Petitioner’s Motion for

Resentencing [CV Doc. 22], Petitioner’s Motion for Resentencing [CV Doc.

23], and Petitioner’s Motion of Rebuttal for Time Extension for the

Government [CV Doc. 24] are DENIED.

      The Clerk is respectfully instructed to send Petitioner a copy of the

current docket sheet in this matter.

      IT IS SO ORDERED.
                                   Signed: August 13, 2019




                                        12
